DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on March 23, 2021 is acknowledged.
Claims 12-18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation reciting “the composite core layer” in line 4.
Regarding claim 11, the limitation “wherein the plank exhibits a maximum flexural load according to ASTM-D790 of at least 12.5 pounds per foot” is indefinite because it is not clear what is meant by a “maximum flexural load”. The standard test method ASTM-D790 (copy of reference provided) sets forth methods for determining flexural properties including flexural modulus and flexural strength but does not teach a method for determining flexural load. The instant specification notes that the composite planks of the instant invention are designed to exhibit high flexural strength [0025]. However, it is not clear if “flexural load” is meant to refer to flexural strength, as the SI units for flexural strength are force/length2 (e.g. N/m2
Regarding claims 2-10, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (5,928,777).
Regarding claims 1 and 2, Cox et al. teaches a high pressure laminate (composite plank) comprising a plurality of core sheets (core layer), wherein the core sheets are comprised of a filled polymeric composition comprising cellulose ester fibers and plasticizer (thermoplastic cellulose ester component) and cellulose fibers (filler component) (col 2, Ln 8-39; col 4, Ln 8-14). Cox et al. further teaches that the laminate comprises a decorative layer comprising an overlay sheet (wear layer) and a décor sheet (printed film layer) arranged on top of a plurality of core sheets such that the 
Regarding claim 3, Cox et al. teaches all of the limitations of claim 2 above and further teaches the décor layer and the overlay sheet each comprising a cellulose based material (col 2, Ln 51-60).
Regarding claim 6, Cox et al. teaches all of the limitations of claim 1 above and further teaches the cellulose ester fibers being cellulose acetate propionate (col 4, Ln 38-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (5,928,777) as applied to claim 1 above.
Regarding claims 4 and 5, Cox et al. teaches all of the limitations of claim 1 above and further teaches that the core sheets are composed of from about 30 to about 90 weight percent cellulose ester fibers (thermoplastic cellulose ester) and from about 10 to about 70 weight percent cellulose fibers (filler) (col 3, Ln 10-15). Plasticizer is included at a content of 20 to 100 weight percent based on the weight of the cellulose ester fibers (col 4, Ln 15-20).
Cox et al. teaches ranges for the content of cellulose ester fibers and cellulose fibers which overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 7, Cox et al. teaches all of the limitations of claim 1 above and further teaches that the décor sheet may contain a filler such as titanium dioxide, clay, or calcium carbonate in order to make the sheet opaque (col 3, Ln 2-9). Although Cox et al. does not expressly teach the core sheets containing one or more of these opacifying agents, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core layer of Cox et al. by incorporating calcium carbonate into the core sheets in order to produce an opaque core layer for the high pressure laminate.
Regarding claim 11, Cox et al. teaches all of the limitations of claim 1 above and further teaches that the strength of the high pressure laminate can be modified according to the requirements of the intended application by including more or fewer core sheets in the core layer (col 1, Ln 21-24). Although Cox et al. does not expressly teach a maximum flexural load of the laminate, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Cox et al. by increasing or decreasing the number of core sheets in order to achieve a desired strength according to the intended use of the laminate.



Claims 1-5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (2016/0340916) in view of Karstens et al. (5,883,025).
Regarding claims 1-3, Wright et al. teaches a resilient flooring product (composite plank) comprising a backing layer (core layer) made of polyolefin elastomers and a filler (filled polymeric composition), a decorative portion (printed film layer) comprising an ink layer and an underlying decorative layer made of a cellulose acetate film (cellulose based material) having a top surface and an opposing bottom surface, wherein the decorative layer overlies the backing layer such that a top surface of the backing layer contacts the bottom surface of the decorative layer ([0014], [0062], [0066]). Wright et al. further teaches a wear layer which overlies the decorative portion and comprises a cellulose acetate film ([0069], [0071]). Furthermore, the backing layer taught by Wright et al. has a top surface, an opposed bottom surface, and a plurality of side edges extending between the opposed top and bottom surfaces (see annotated Fig. 1 below).

    PNG
    media_image1.png
    383
    1041
    media_image1.png
    Greyscale

Figure 1 of Wright et al. (US 2016/0340916) annotated to show the top surface, bottom surface, and side edges extending between the opposed top and bottom surfaces of the backing layer.

Although Wright et al. teaches the backing layer comprising a filled polymeric composition ([0014]), the reference does not expressly teach the filled polymeric composition comprising a thermoplastic cellulose ester component. However, in the analogous art of molded composites for construction applications, Karstens et al. teaches a molded body (core layer) comprising a matrix (filled polymeric composition) containing cellulose acetate (thermoplastic cellulose ester component) as a bonding agent and reinforcing natural cellulose fibers or cellulose-containing fibers and optional mineral additives (filler component) embedded within the matrix (Abstract; col 4, Ln 41-63; col 5, Ln 35-42; col 6, Ln 27-34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flooring product of Wright et al. by using the molded body of Karstens et al. as the backing layer in order to produce a composite having improved recyclability and bio-degradability due to being made entirely of naturally-derived cellulose materials.
Regarding claim 4, 
Karstens et al. further teaches that the mixing ratio of the two components can be adjusted according to the desired physical properties required for the particular application of the molded body, and that high amounts of filler or reinforcing fibers could be used to achieve a hard and stiff composite (col 2, Ln 41-51). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Wright et al. to have a particular content of cellulose acetate as taught by Karstens et al. in order to achieve a composite having sufficient strength and rigidity according to the desired application. Furthermore, Karstens et al. teaches a range of cellulose acetate content of 25 to 60 weight percent, which falls squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 5 and 7, Wright et al. in view of Karstens et al. teaches all of the limitations of claim 1 above, and Wright et al. further teaches the backing composition comprising a filler such as calcium carbonate in an amount of about 65 to about 95 weight percent ([0055]-[0056]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 8, Wright et al. in view of Karstens et al. teaches all of the limitations of claim 1 above. Although Wright et al. does not expressly teach the backing layer comprising a thermoplastic cellulose ester, Karstens et al. teaches the molded filled polymeric composition) consisting essentially of cellulose acetate (thermoplastic cellulose ester component) and a filler component comprising reinforcing fibers made of natural cellulose fibers and an optional mineral additive such as calcium carbonate, wherein synthetic materials cannot be included in the composite (col 2, Ln 19-31; col 4, Ln 42-51; col 6, Ln 27-37). Karstens et al. further teaches several examples of molded bodies consisting essentially of cellulose acetate and natural cellulose fibers (col 9, Ln 3-17).
Karstens et al. further teaches that additional substances aside from the cellulose-based materials of the molded body matrix may only be included if the bio-degradability and ecological safety of the material is not significantly reduced (col 6, Ln 47-51). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Wright et al. by using a filled polymeric composition consisting essentially of thermoplastic cellulose acetate and a filler component as taught by Karstens et al. in order to improve the recyclability and bio-degradability of the molded composite.
Regarding claim 10,
Karstens et al. further teaches that additional substances aside from the cellulose-based materials of the molded body matrix must only be included if specific material properties are desired and the bio-degradability and ecological safety of the material is not significantly reduced (col 6, Ln 47-51).
Regarding claim 11, Wright et al. in view of Karstens et al. teaches all of the limitations of claim 1 above, and Wright et al. further teaches that there is a need for non-vinyl resilient floor coverings having high flexural and impact resistance [0012]. Although Wright et al. in view of Karstens et al. does not expressly teach a maximum flexural load of the laminate, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor covering of Wright et al. by setting a maximum flexural load of at least 12.5 pounds per foot in order to achieve a resilient floor covering having the desired flexural and impact resistance according to the intended application.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karstens et al. (5,883,025) in view of Wright et al. (2016/0340916) as applied to claims 1 and 8 above, and further in view of Edgar et al. (“Advances in Cellulose Ester Performance and Application”, 10.1016/S0079-6700(01)00027-2).
Regarding claims 6 and 9, Wright et al. in view of Karstens et al. teaches all of the limitations of claims 1 and 8 above. Although Karstens et al. teaches the thermoplastic cellulose ester component consisting essentially of cellulose acetate (col 9, Ln 3-17), the combination of references does not expressly teach the cellulose acetate being cellulose acetate propionate. However, in the analogous art of cellulose 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic cellulose ester component of Wright et al. in view of Karstens et al. by using cellulose acetate propionate as taught by Edgar et al. in order to enable low-temperature formation of a cellulose-based composite having improved physical properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns et al. (US 2018/0134016) teaches a layered composite board such as a floor panel comprising a rigid backing portion comprising a rigid core, which comprises a densified fiber batt made of cellulose fibers, and wherein the composite board has high impact strength, swell heat resistance, dimensional stability, and improved acoustical properties (Abstract, [0002]-[0004], [0063]-[0064]).
Karagiannis et al. (US 2020/0238668) teaches a structural laminate (10) comprising a cellulose ester layer (12) and non-cellulose ester layers (14) which form an interlayer (16). Karagiannis et al. further teaches that the cellulose ester may be cellulose acetate propionate [0042].
Ellery et al. (US 5,631,078) teaches a thermoplastic film comprising a mixture of 20 to 85 weight percent cellulose ester fibers, 15 to 80 weight percent cellulose fibers, and a functional amount of cellulose ester plasticizer such as diethyl phthalate (Abstract; claim 11). Ellery et al. further teaches that the cellulose ester may be cellulose acetate propionate (col 2, Ln 15-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Rebecca L Grusby/Examiner, Art Unit 1785                                     

/IAN A RUMMEL/Primary Examiner, Art Unit 1785